Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
 Claim 1 is rejected under 35 U.S.C. 112(b) since the claim 1 recites memory without providing any function of the memory. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




2.	Claims 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication US 2021/0045151 to Chen et al. (hereinafter Chen)

  As to claims 1, 11 and 19, Chen discloses an apparatus for an extremely high throughput (EHT) access point (AP) (EHT AP), the apparatus comprising: processing circuitry; and memory, the processing circuitry configured to:
encode an EHT physical layer protocol data unit (PPDU) (EHT PPDU) for transmission, wherein a preamble portion of the EHT PPDU is encoded to include a universal signal field (U-SIG) followed by an EHT-SIG field, the U-SIG including a compression mode field (Chen; Fig.10 shows and discloses U-SIG and ETH-SIG. Fig.10 also shows U-SIG includes version independent field and version dependent field corresponding to compression mode field),
wherein for a single user transmission, the processing circuitry is configured to encode the EHT PPDU in multi-user (MU) format and set the compression mode field to a first predetermined value to indicate that the EHT PPDU is a single user transmission to a non-AP station (STA) (Chen; [0110]-[0111]);
wherein for a multi-user transmission, the processing circuitry is configured to encode the EH'T PPDU in the MU format and set the compression mode field to a second predetermined value to indicate that the EHT PPDU is a MU multiple-input multiple output (MEMO) (MU-MIMO) transmission to more than one non-AP STA (Chen; [0110]-[0111]); and
wherein the processing circuity is to further encode the EHT PPDU to include an EHT short-training field (EHT-STP) and one or more EHT long-training fields CEHT-LTF) following the EHT-SIG field and include an EHT data field to follow the EHT-LTPF (Chen; Fig.10: 1022, 1024, 1026; 1018).

As to claims 2, 12 and 20, the rejection of claim 1 as listed above is incorporated herein. In addition, Chen discloses, wherein when the compression mode field is set to the second predetermined value, the EHT PPDU is configured for a non-OFDMA MU-MIMO transmission with puncturing (Chen; [0111]; [0117]).   

As to claims 3, 13 and 21, the rejection of claim 2 as listed above is incorporated herein. In addition, Chen discloses, wherein when the compression mode field is set to the second predetermined value and the EHT PPDU is configured for the non- OFDMA MU-MIMO transmission with puncturing, the processing circuitry is configured to encode the U-SIG to include a bitmap to indicate whether a 20 MHz channel of the EHT PPDU is punctured (Chen; [0127]).

As to claims 4, 14 and 22, the rejection of claim 3 as listed above is incorporated herein. In addition, Chen discloses wherein the bitmap is encoded to indicate a puncturing pattern of an entire bandwidth of the EHT PPDU (Chen; [0110])

As to claims 5 and 15, the rejection of claim 4 as listed above is incorporated herein. In addition, Chen discloses wherein the processing circuitry is further configured to encode the U-SIG to indicate the entire bandwidth of the EHT PPDU (Chen; Fig.10:1052; [0110]) 

As to claims 6 and 16, the rejection of claim 5 as listed above is incorporated herein. In addition, Chen discloses wherein when the compression mode field is set to the first predetermined value for transmission to the single user non-AP STA, the entire bandwidth is of the EHT PPDU is allocated to the single user non-AP STA (Chen; [0110]-[0111])

As to claims 7 and 17, the rejection of claim 6 as listed above is incorporated herein. In addition, Chen discloses wherein when the compression mode field is set to the second predetermined value for a MU MIMO transmission to more than one non-AP STA, the entire bandwidth of the EHT PPDU is allocated among the more than ore non-AP STAs (Chen; [0110]-[0111])

As to claim 8, the rejection of claim 7 as listed above is incorporated herein. In addition, Chen discloses wherein the entire bandwidth of the EHT PPDU is configurable to be 320 MHz (Chen; [0054); [0133]).

As to claim 9, the rejection of claim 8 as listed above is incorporated herein. In addition, Chen discloses wherein when the compression mode field is set to the first predetermined value for a transmission to the single user non-AP STA, the EHT PPDU is configured for a non-OFDMA transmission (Chen; [0110]-[0111]; [0117]))

As to claim 10, the rejection of claim 1 as listed above is incorporated herein. In addition, Chen discloses wherein the memory is configured to store the U-SIG, and wherein the processing circuitry comprises a baseband processor (Chen; [0099])

As to claim 18, the rejection of claim 17 as listed above is incorporated herein. In addition, Chen discloses wherein the entire bandwidth of the FHT PPDU is configurable to be 320 MHz (Chen; [0054); [0133]), and
wherein when the compression mode field is set to the first predetermined value for a transmission to the single user non-AP STA, the EHT PPDBU is configured for a non-OFDMA transmission. (Chen; [0110]-[0111]; [0117]))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478